United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1465
Issued: January 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 26, 2019 appellant filed a timely appeal from a June 4, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 4, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s schedule award compensation
pursuant to 20 C.F.R. § 10.528.
FACTUAL HISTORY
On February 4, 2010 appellant, then a 37-year-old mail processing clerk, injured his right
knee when sweeping mail on a delivery bar code sorter machine when his right knee gave out
while in the performance of duty. On April 7, 2010 OWCP accepted his traumatic injury claim
for right knee lateral meniscus tear. On May 3, 2010 he underwent OWCP-approved right knee
arthroscopic surgery. OWCP paid wage-loss compensation for temporary total disability
beginning May 1, 2010 and placed appellant on the periodic rolls effective June 6, 2010.
Appellant resumed work in a light-duty capacity effective June 11, 2010.
On February 2, 2011 OWCP granted appellant a schedule award for 30 percent permanent
impairment of the right lower extremity, which covered an 86.4-week period September 8, 2010
through May 4, 2012.
On May 15, 2012 appellant underwent additional OWCP-approved right knee arthroscopic
surgery. He received wage-loss compensation for temporary total disability from May 19, 2012
until his return to work on June 28, 2012.
On December 3, 2012 OWCP granted a schedule award for an additional two percent
permanent impairment of the right lower extremity. The award covered a period of 5.76 weeks
from July 1 through August 10, 2012.
Appellant stopped work on March 13, 2013 and underwent an OWCP-authorized total right
knee arthroplasty on March 14, 2013. He received wage-loss compensation for temporary total
disability beginning March 13, 2013, and OWCP placed him on the periodic rolls effective
April 7, 2013. Appellant continued to receive wage-loss compensation for temporary total
disability through August 26, 2014.
Appellant stopped work again on October 8, 2014 and received wage-loss compensation
for temporary total disability until returning to full-time modified duty on November 26, 2014.
On April 25, 2016 appellant underwent OWCP-approved surgical revision of his right total
knee arthroplasty. OWCP paid him wage-loss compensation for temporary total disability
beginning April 4, 2016 and placed him on the periodic rolls effective May 29, 2016. Appellant
continued to receive wage-loss compensation for temporary total disability through March 10,
2017, at which time he resumed work in a full-time limited-duty capacity. Thereafter, he received
compensation on the supplemental rolls for periods of intermittent wage loss through June 9, 2017.
By decision dated December 4, 2018, OWCP granted a schedule award for an additional
27 percent permanent impairment of the right lower extremity, for a total impairment of 59 percent.

2

The award covered a 77.76-week period October 12, 2018 through April 8, 2020.3 OWCP placed
appellant on the periodic rolls, effective November 11, 2018, and he continued to receive his
schedule award benefits every 28 days.
By Form CA-1032 dated April 8, 2019, OWCP informed appellant that he “must” report
to OWCP any improvement in his medical condition, any employment, any change in the status
of claimed dependents, any third-party settlement, and any income or change in income from
federally assisted disability or benefit programs. It further advised that he must completely answer
all questions on the enclosed EN1032 and return the statement within 30 days of the date of the
request, otherwise his benefits would be suspended in accordance with 20 C.F.R. § 10.528. The
letter was mailed to appellant’s last known address of record. However, no response was received.
By decision dated June 4, 2019, OWCP suspended appellant’s schedule award
compensation effective June 22, 2019.
LEGAL PRECEDENT
OWCP periodically requires each employee who is receiving compensation benefits to
complete an affidavit as to any work, or activity indicating an ability to work, which the employee
has performed for the prior 15 months.4 If an employee who is required to file such a report fails
to do so within 30 days of the date of the request, his or her right to compensation for wage loss
under 5 U.S.C. §§ 8105 (total disability) or 8106 (partial disability) is suspended until OWCP
receives the requested report.5 At that time, OWCP will reinstate compensation retroactive to the
date of suspension if the employee remains entitled to compensation.6
ANALYSIS
The Board finds that OWCP improperly suspended appellant’s schedule award
compensation pursuant to 20 C.F.R. § 10.528.
Section 10.528 provides that “compensation for wage loss” for either partial or total
disability will be suspended until OWCP receives the requested EN1032. In this instance,
appellant was not in receipt of wage-loss compensation for either partial or total disability, but was
instead receiving compensation for a schedule award pursuant to 5 U.S.C. § 8107 when OWCP
suspended his compensation effective June 22, 2019. The December 4, 2018 schedule award
covered the period October 12, 2018 through April 8, 2020, and OWCP’s fiscal records reflect that
appellant was receiving schedule award compensation in June 2019. OWCP’s procedures
3

OWCP paid schedule award compensation at the augmented rate (75 percent) based on appellant’s dependent
spouse. Both appellant’s May 17, 2018 claim for a schedule award (Form CA-7) and his latest EN1032, dated May 16,
2017, identified his spouse and minor daughter as dependents.
4

20 C.F.R. § 10.528.

5

Id.

6
Id.; see also M.S., Docket No. 18-1107 (issued December 28, 2018); C.C., Docket No. 17-0043 (issued June 15,
2018); A.H., Docket No. 15-0241 (issued April 3, 2015).

3

specifically precludes suspension of schedule award compensation pursuant to 20 C.F.R.
§ 10.528.7
Accordingly, the Board finds that OWCP improperly suspended all schedule award
compensation effective June 22, 2019.
CONCLUSION
The Board finds that OWCP improperly suspended appellant’s schedule award
compensation pursuant to 20 C.F.R. § 10.528.
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2019 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: January 28, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter 2.812.14
(May 2012).

4

